Citation Nr: 0629189	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-34 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for degenerative 
arthritis of the knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from March to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran is over 86 years 
old and his case has been advanced on the docket.  

In January 2006, the veteran submitted a substantive appeal 
and indicated that he wanted a travel Board hearing.  He 
provided the following address in his January 2006 
substantive appeal:
[redacted]
[redacted].

In March 2006, the RO sent the veteran a letter notifying him 
that a travel Board hearing had been scheduled for April 13, 
2006.  The RO mailed that letter to the following address:
[redacted]
[redacted].

The hearing letter was returned to the RO by the United 
States Post Office with a notice that the P.O. Box had been 
closed.  There is no evidence in the veteran's claims folder 
that the RO re-mailed the hearing notification letter.  The 
veteran did not appear for his hearing.  

The Board cannot ignore this request for a hearing.  As the 
veteran has requested a travel Board hearing, the case must 
be returned to the RO to schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claims be 
granted.  As these questions are involved in the present 
appeal, the veteran should be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if an 
increased rating is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a travel Board hearing using the 
veteran's correct address:
 
[redacted] 
[redacted].  

Given the veteran's advanced age, all 
efforts should be made to expedite the 
scheduling process.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After a hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the RO should readjudicate the 
issues on appeal.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


